                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            NORTHERN DIVISION

                                   NO. 2:19-CR-0020-D-1 .


     UNITED STATES OF AMERICA                 )
                                              )
                     v.                       )                ORDER TO UNSEAL
                                              )
     JIMMY DORSETT SPELLER                    )


          THIS MATTER. AROSE upon the.United States' Motion for to Unseal the_

    docket for ·Jimmy Dorsett Speller. For good cause shown ~nd for the reasons stated

    in the Government's Motion, the Government's Motion is her~by GRANTE_D.



          This the   30   day of   i:\e ca N bo A, ·   ,   2019.




\                                           Ja es C. D~ver         III
                                            United States District Judge
